DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 25 Mar 2021 have been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig 5 #103 is undefined.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 line 5 recites “temporarily gripping the hanger in the wellhead”. It is unclear if the hanger is temporarily gripped to the running tool, while in the wellhead or if the hanger is temporarily gripped to the wellhead. The examiner is taking the understanding that the running tool is temporarily gripped to the hanger while in the wellhead. Clarification or correction is requested. Claim(s) 18-20 depend from claim 17 and are therefore also rejected under indefiniteness.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bories et al. (US 20120305269).
Regarding claim 1, Bories discloses  
2a running tool and hanger system, comprising: 
3a running tool (#12) configured for coupling with a hanger (#14), the running 4tool having: 
5a first sleeve (#42 – inner sleeve) configured to couple to and move the hanger (#14) 6in an axial direction; and 
7a second sleeve (#40 – outer sleeve) configured to couple to an adjustable 8landing ring (#140 – energizing ring) surrounding the hanger [#14], the second sleeve [#40] being 9configured to rotate the adjustable landing ring [#140] to lock the hanger [#14] 10in position; and 
11a hanger suspension system (#16 ¶0018 – “Such hangers may be disposed within a housing of a wellhead, which supports both the hanger and the string”) configured to couple to and suspend 12the hanger (#14) as the running tool rotates and adjusts the position of the 13adjustable landing ring.  
Regarding claim 12, Bories discloses wherein the running tool further comprises an 2upper joint (#7 – “casing string joint”) connected to the second sleeve [#40].  
Regarding claim 13, Bories discloses wherein the second sleeve [#40 – outer sleeve] is an outer sleeve 2relative (Fig 2) to the first sleeve [#42 – inner sleeve].  
Regarding claim 110, Bories discloses a system for use in a well application, comprising: 
2a hanger (#14); and 
3a running tool (#12) constructed for releasable engagement (¶0040:16 – “once the casing hanger #14 is properly locked to the casing housing #16, the casing hanger running tool #12 may be retrieved”) with the hanger [#14], 
the 4running tool [#12] having 
an inner sleeve (#42), coupled to the hanger [#14] during deployment of 5the hanger into a wellhead (#16 – casing housing ¶0040:11), and 
an outer sleeve (#40) which may be rotated relative to 6the hanger (#14) to force a load ring (#142) into engagement with the wellhead so as to support 7the hanger in the wellhead.  
Regarding claim 111, Bories discloses wherein the load ring (#142 – lock ring) is forced into a profile (#148 – locking ring receptacle) 2located along an interior surface (#149) of a casing spool (#16 – casing housing) of the wellhead.  
Regarding claim 112, Bories discloses wherein the running tool [#12] further comprises an 2upper joint (#70 – casing string joint receptacle) connected to the outer sleeve [#40] for rotation (Fig 9 #220) with the outer sleeve.  
Regarding claim 113, Bories discloses wherein the combined upper joint and outer sleeve are initially coupled to the inner sleeve [#42] via a dog (#52 – spring energized dog) received in a recess.  
Regarding claim11WO 2020/068971PCT/US2019/052940 14, Bories discloses wherein the load ring [#142] is forced into 2engagement (¶0032-3) with the wellhead via rotation (¶0033) of an adjustable landing ring (#148) which is 3threadably mounted on the hanger.  
Regarding claim 116, Bories discloses further comprising a hanger suspension system (#16 – casing housing) 2to initially support (¶0018) the hanger [#14] while the outer sleeve [#40] is rotated (¶0033) to force the load 3ring [#142] into engagement with the wellhead.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bories in view of Bories et al. (US 20170152721 – Bories2).
Regarding claim 18, Bories discloses the system as recited in claim 1, further disclosing “the casing hanger is locked to the casing housing by utilizing the hanger running tool to energize an energizing ring via rotation of the outer sleeve of the hanger running tool about a common longitudinal axis with respect to the inner sleeve of the hanger running tool”; however does not explicitly disclose, teach or suggest wherein the hanger suspension system 2comprises slips coupled to corresponding pistons, the slips being oriented to 3engage the hanger.  
Bories2 teaches “the hanger locking assembly #60 and the hanger running tool #30 may have any of a variety of configurations to facilitate running and locking the hanger #28 in only a single trip of the hanger running tool #30” … “in the illustrated embodiment, the hanger running tool #30 is a hydraulic running tool #140. Hydraulic fluid may be provided via a hydraulic fluid line #142 to a chamber #144 to drive the hydraulic running tool #140 axially downward, as shown by arrow #146. An axially-facing surface #148 *(e.g. a lower surface or an annular surface) of the hydraulic running tool #140 may contact an axially-facing surface #150 (e.g. an upper surface or an annular surface) or the energizing ring #66. Thus, as the hydraulic running tool #140 moves axially downward and drives the locking ring #68 radially outward, as shown by arrow #152” – (¶0036-7).
Specifically mapped to the claim - wherein the hanger suspension system comprises slips (#68 – locking ring) coupled to corresponding pistons (#66 energizing ring), the slips being oriented to engage the hanger.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of hanger locking assembly of Bories2 for the hanger locking assembly of Bories. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing date to modify the system of Bories in view of Bories2 for the simple substitution of one known element for another producing a predictable result renders the claim obvious because both assemblies would secure and support the hanger within the well.
Regarding claim 19, Bories2 of the combination discloses wherein the corresponding pistons are 2hydraulically actuated (¶0037).  
Regarding claim 117, Bories discloses a method, comprising: 
2coupling (Fig 2) a running tool (#12) to a hanger (#14); 
3using the running tool [#12] to move (¶0018) the hanger [#14] in an axial direction down into a 4wellhead; 
6rotating (Fig 7 and ¶0020) at least a portion of the running tool in a manner which causes the 7hanger to become locked (¶0020 – “the casing hanger is locked to the casing housing by utilizing the hanger running tool to energize an energizing ring via rotation of the outer sleeve of the hanger running tool”) in place in the wellhead.  
Bories does not explicitly disclose, teach or suggest 5temporarily gripping the hanger in the wellhead.
Bories2 teaches “the hanger locking assembly #60 and the hanger running tool #30 may have any of a variety of configurations to facilitate running and locking the hanger #28 in only a single trip of the hanger running tool #30” … “in the illustrated embodiment, the hanger running tool #30 is a hydraulic running tool #140. … Thus, as the hydraulic running tool #140 moves axially downward and drives the locking ring #68 radially outward, as shown by arrow #152” – (¶0036-7). Therefore Bories2 discloses temporarily gripping the hanger in the wellhead.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of hanger locking assembly of Bories2 for the hanger locking assembly of Bories. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing date to modify Bories in view of Bories2 for the simple substitution of one known element for another producing a predictable result renders the claim obvious because both assemblies would secure and support the hanger within the well.
Regarding claim 118, Bories of the combination discloses wherein rotating comprises rotating an outer 2sleeve (#40) of the running tool [#12] relative to an inner sleeve (#42) of the running tool to drive an 3adjustable landing ring (#140 – energizing ring) into engagement with a load ring (#142) so as to shift the load 4ring to a profile (#148 – locking ring receptacle) formed along an interior surface (#149) of the wellhead.  
Regarding claim 119, Bories of the combination discloses wherein rotating the outer sleeve [#40] further 2comprises rotating (¶0033) the adjustable landing ring (#140 – energizing ring) along threads (#71) to thus move the 3adjustable landing ring in an axial direction until the load ring [#142] is driven radially 4outwardly (¶0033 – “the axial movement of the energizing ring also exerts outward radial pressure on the locking ring causing the locking ring to expand outwardly or set into the locking ring receptacle”) into engagement with the profile [#148].  
Regarding claim 120, Bories of the combination discloses further comprising releasing (¶0037) the running tool [#12] from the hanger [#14] and removing the running tool [#12] from the wellhead.
Allowable Subject Matter
Claim(s) 4-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art comprises Bories (US20120305269 and US 20170152721) considered the best available art disclosing a hanger running system and method. However the prior art does not disclose, teach or suggest further comprising a support ring releasably couple to the adjustable landing ring, the support ring supporting a load ring in combination with the other recited limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        06 Jul 2022